IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-11306


      ROBERT W. PRZYBYLSKI,

                                        Plaintiff-Appellant,

                                   v.

      UNITED STATES ELEVATOR CORPORATION,

                                        Defendant-Appellee.

                  _______________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                          (3:97-CV-1667-P)
                  _______________________________

                         November 2, 1999

Before GARWOOD, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Appellant Robert W. Przybylski (“Przybylski”) appeals from

the district court’s ruling granting appellee United States

Elevator Corporation (“U.S. Elevator”) summary judgment.

Specifically, Przybylski contends that the district court erred

in holding that he had failed to state a prima facie case for age

discrimination under the Texas Commission on Human Rights Act,

Tex. Lab. Code Ann. § 21.051.

      We have considered the parties’ arguments and the record,



  *
     Pursuant to 5th Cir. Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. Rule
47.5.4.
and we agree with the district court that Przybylski’s claim can

be resolved as a matter of law.   Przybylski’s claim based on his

transfer fails because under the undisputed facts with respect to

such transfer, the same did not constitute an adverse employment

action.    We therefore affirm, essentially for the same reasons as

enunciated by the district court in its opinion issued on October

9, 1998.

     To the extent that Przybylski’s claim complains of his

subsequent dismissal, Przybylski offered no evidence to raise a

fact issue with respect to the legitimate, non-discriminatory

reasons for his firing advanced by U.S. Elevator.

     AFFIRMED




                                  2